Citation Nr: 1102455	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-36 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a right foot, right knee 
and bilateral leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 
1990 and from January to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction over the case was subsequently 
transferred to the Indianapolis, Indiana RO.

The Veteran testified at a video-conference hearing in October 
2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming service connection for a right foot, 
right knee and bilateral leg disorder.  Through written 
statements and hearing testimony, the Veteran contends that he 
injured his legs while he was stationed at Ft. Irwin, California.  
Specifically, he states that he was assigned to work in a 
landfill and while he was standing on top of a semi-truck, he 
slipped and fell, landing on his feet.  He testified at the 
October 2010 hearing that within a few seconds of landing, he 
felt pain go through his legs and that he fell to the ground.  He 
reported that he was taken to a field hospital in Ft. Irwin where 
he spent several days and was given crutches for his legs.  He 
reported that he was received follow-up care on several occasions 
with a physician at the Ft. Riley Hospital base.   

Attempts by the RO to obtain the clinical records from the Ft. 
Irwin Hospital were ultimately documented to be unsuccessful.  
While it appears that the RO made an attempt to obtain records 
from the Ft. Riley Hospital, incorrect dates were initially 
provided.  The RO noted the error but a proper follow-up was not 
completed.  The duty to assist obligates VA to obtain these 
records.  38 U.S.C.A. § 5103A(c);  
38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. 
App. 96, 102 (2005) (noting that the Secretary has a duty to 
assist in obtaining relevant and adequately identified records).  
Thus, the RO should make additional attempts to obtain these 
records within the proper time frame.    

A remand is also required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
condition.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim.   
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010).  

Service treatment records show that in April 1987, the Veteran 
had a complaint of ankle and shin pain but a diagnosis was not 
rendered.  In June 1988, the Veteran was involved in an assault 
and received abrasions to the knee and ankle.  In November 1988, 
the Veteran reported that he was not able to perform physical 
training without knee pain.  There was full range of active range 
of motion.  The assessment was resolved knee pain, with a 
question of whether it was secondary to a hamstring strain.  In 
November 1989, the Veteran underwent an excision of a cyst on his 
right thigh.  The records do not show any treatment or complaints 
related to the Veteran's reported injury.  The Board finds, 
however, that the Veteran's statements about the occurrence of 
right foot, knee and bilateral leg pain to be competent and 
credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting 
that a Veteran is competent to testify as to a condition within 
his knowledge and personal observation).

Post-service VA clinical records dated from 2005 to 2006 document 
the Veteran's complaints of right lower extremity pain since his 
reported fall during service.  He was diagnosed as having chronic 
right lower extremity pain with an etiology possibly related to 
disc disease based on pain distribution.  In an October 2008 VA 
clinical record, the Veteran was diagnosed as having right 
foot/heel pain.  

In light of the medical evidence cited above and the Veteran's 
assertions, a VA examination is necessary to determine whether 
there is any relationship between the Veteran's current 
conditions and service.

Additionally, in a November 2007 VA clinical record, it was noted 
that the Veteran received most of his medical care outside of the 
VA, from Dr. Goldstein.  Treatment records from Dr. Goldstein are 
not of record.  Moreover, the Veteran testified at the October 
2010 hearing that he has received private treatment for his foot 
condition from Dr. Ansert in Jeffersonville, Indiana.  As such, 
the Board finds that, on remand, VA should make reasonable 
efforts to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO once again should contact the the 
National Personnel Records Center or any 
other appropriate repository and request a 
complete copy of all records associated with 
the Veteran's treatment of his legs from 1989 
to 1990 at the Ft. Riley Hospital in Kansas.  
If the RO cannot locate such records, the RO 
must specifically document via a memorandum 
to the file what attempts were made to locate 
them, and explain in writing why further 
attempts to locate or obtain these government 
records would be futile.  The RO must then: 
(a) notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

2.  The RO should contact the Veteran and 
request that he provide an address for his 
private physicians, Dr. Goldstein and Dr. 
Ansert on separate VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs.  Thereafter, the RO should attempt 
to secure any identified records.  If no such 
records are available or if the Veteran fails 
to authorize VA to obtain these records on 
his behalf, a notation should be included in 
the claims file indicating as such.  Notify 
the Veteran of any inability to obtain these 
records in accordance with 38 C.F.R. 
§ 3.159(e).

3.  The RO is to schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of his claimed right 
foot, right knee and bilateral leg disorder.  
The claims folder, including the service 
treatment records, is to be made available to 
the examiner for review in conjunction with 
the examination and the examination report 
must reflect that such review occurred. 
Based on a review of the claims folder, to 
include the pertinent medical history, and 
the results of the examination, the examiner 
must diagnose any disorder of the Veteran's 
right foot, right knee and/or bilateral leg.  
For each diagnosis, the examiner must also 
opine whether it is at least as likely as not 
(i.e., at least a 50 percent or greater 
probability) that the current diagnosis is 
related to an event, injury, or disease in 
service.  The examining physician must 
provide detailed reasons for all rendered 
opinions.
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation 
of any diagnosed right foot, right knee and 
bilateral leg disorder, is unknowable.

VA examiner should append a copy of their 
curriculum vitae to the examination report.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the claim is denied, 
a supplemental statement of the case must be 
issued, and the appellant and his 
representative offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


